       Case: 3:19-cr-00531-JJH Doc #: 34 Filed: 03/01/21 1 of 4. PageID #: 120




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



United States of America,                                       Case No. 3:19-cr-531

                          Plaintiff,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Bryan Mays,

                          Defendant.



                              I.       INTRODUCTION AND BACKGROUND

        On August 20, 2019, Defendant Bryan Mays was charged by criminal complaint with drug

trafficking that resulted in death. (Doc. No. 1). A grand jury subsequently charged Mays by

indictment with one count of distributing a controlled substance containing fentanyl, acetyl fentanyl,

and Tramadol, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). (Doc. No. 9). The indictment

also contained an enhanced penalty provision, alleging Mays sold drugs which caused a fatal

overdose. (Id. at 1-2).

         Mays has filed a motion to dismiss the death specification, arguing it violates his right to

due process under the Fifth Amendment and his right to fair notice of the charge against him under

the Sixth Amendment. (Doc. No. 29). Alternatively, he moves for a bill of particulars, (id. at 2), to

prohibit the government from offering evidence or argument concerning the overdose death at trial,

(Doc. No. 31 at 2-3), or for an early Jencks Act disclosure of grand jury testimony. (Id. at 3).




                                                   1
       Case: 3:19-cr-00531-JJH Doc #: 34 Filed: 03/01/21 2 of 4. PageID #: 121



        The government argues the motion to dismiss is premature, because it focuses on the

sufficiency of what evidence might be presented at trial, and that Mays fails to show a bill of

particulars would be appropriate, because the indictment provides sufficient notice of the nature of

the charges against him and the government has provided discovery in excess of the information

which would be contained in a bill of particulars. (Doc. No. 30).

        I conclude a hearing is not necessary and deny Mays’ motion.

                                            II.   DISCUSSION

        A defendant may file a pretrial motion as to any matter a “court can determine without a trial

on the merits.” Fed. R. Crim. P. 12(b)(1). The gist of Mays’ procedural requests arises from what he

describes as “an essential unexplained inconsistency between the Autopsy Toxicology findings,

which demonstrate no evidence of Tramadol, and the [Bureau of Criminal Investigations]

Toxicology report, which found Tramadol in the drugs found in the paper fold linked to Mays.”

(Doc. No. 29 at 4). He contends the evidence the government has produced in discovery is

inconsistent with the sentencing enhancement and therefore the enhancement specification in the

indictment is “fatally defective.” (Id.).

        “An indictment must assert ‘facts . . . which, if proved, would establish prima facie the

defendant’s commission of [the] crime.’” United States v. Younes, 194 F. App'x 302, 307 (6th Cir.

2006) (quoting United States v. Superior Growers Supply, Inc., 982 F.2d 173, 177 (6th Cir. 1992)). The

indictment in this case does so – it identifies the relevant statute and then alleges an individual

identified as C.L. fatally overdosed “on controlled substances, namely fentanyl and acetyl fentanyl

which had been distributed by Defendant.” (Doc. No. 9 at 1-2).

        It is the government’s burden to prove that the drugs Mays sold were the but-for cause of

the decedent’s death. See, e.g., United States v. Hamm, 952 F.3d 728, 738 (6th Cir. 2020) (citing Burrage

v. United States, 571 U.S. 204, 218-19 (2014)). The government must carry that burden at trial,


                                                    2
       Case: 3:19-cr-00531-JJH Doc #: 34 Filed: 03/01/21 3 of 4. PageID #: 122



however, not before. United States v. Kelley, No. 1:08-CR-51, 2008 WL 5517559, at *5 (E.D. Tenn.

Oct. 24, 2008) (“Although at the pre-trial stage, the court may review the legal sufficiency of the

indictment, it may not . . . review the sufficiency of the proof that will be offered in support of the

indictment’s allegations or second-guess the grand jury’s probable cause findings.” (citation and

internal quotation marks omitted)).

        Mays has not shown that the indictment is deficient on its face and his effort to show the

government cannot prove the “death results” enhancement beyond a reasonable doubt is premature.

Therefore, I deny his motion to dismiss.

        I deny for the same reason Mays’ motion in limine to exclude the government’s evidence

concerning the cause of C.L.’s death. (Doc. No. 31 at 2-3). The jury is the factfinder in this case

and it is their role, not mine, to “test the government’s evidence.” (Id. at 3). If, as Mays alleges, the

government has insufficient evidence to demonstrate he sold drugs that were a but-for cause of

C.L’s death, Mays has appropriate remedies available to him, including motions for a judgment of

acquittal under Rule 29 and for a mistrial.

        Nor has Mays demonstrated the utility of a bill of particulars. Mays does not argue that the

indictment contains insufficient information for him to know the nature of the charge against him

or that a bill of particulars is necessary “to avoid or minimize the danger of surprise at trial.” United

States v. Birmley, 529 F.2d 103, 108 (6th Cir. 1976). Instead, he contends the evidence is insufficient

to support the “death results” specification and that a jury would be unfairly prejudiced against him

if the government is allowed to argue at trial that Mays sold drugs that resulted in C.L.’s death. Mays

fails to show a bill of particulars would answer either of these arguments and therefore I deny his

request for one.

        Lastly, I deny his request for an early Jencks Act disclosure of the testimony given by the

investigating officers to the grand jury. (Doc. No. 31 at 3). “The Jencks Act does not apply to a


                                                    3
       Case: 3:19-cr-00531-JJH Doc #: 34 Filed: 03/01/21 4 of 4. PageID #: 123



motion for pretrial disclosure of a grand jury transcript.” United States v. Short, 671 F.2d 178, 186

(6th Cir. 1982). While Mays hypothesizes the officers may not have given the grand jury “an

objectively reasonable account of the forensic evidence,” (Doc. No. 31 at 3), this theory does not

rise to the level required for Mays to demonstrate “a particularized need for disclosure” of the

transcripts. Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 223 (1979).

                                          III.    CONCLUSION

        For these reasons, I deny Mays’ request for a hearing and his motion to dismiss. (Doc. No.

29). I deny without prejudice Mays’ liminal motion to exclude evidence and argument concerning

C.L.’s fatal overdose.

        So Ordered.
                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                     4
